DETAILED ACTION
Reissue
The present reissue application is directed to US 9,829,804 B1 (“804 Patent”). 804 Patent issued on November 28, 2017 with claims 1-31 from application 15/222,705 filed on July 28, 2016. 804 Patent does not claim priority to any foreign or domestic applications.
This application was filed on November 27, 2019. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 804 Patent.
The most recent amendment was filed on November 27, 2019. The status of the claims is:
	Claims 1-31: Original
Claim 32: New
This is a first, non-final Office action.
References and Documents Cited in this Action
804 Patent (US 9,829,804 B1)
Maehara (US 2014/0017613 A1)
Kruit (US 2008/0024743 A1)
Nakiboglu (US 10,241,422 B2)
Drawings
The drawings filed on November 27, 2019 are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 14, reference number “470” has been used to designate both a heating device and a sample/substrate.

    PNG
    media_image1.png
    495
    745
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
1) In 804 Patent, column 18, lines 24 and 26, “droplets 7” appears twice and should be corrected to “droplets 8” (since the droplets are element 8 in Figure 1).
2) The description of Figure 14 in 804 Patent specification refers to both the heating device and the sample/substrate as element “407” in numerous instances from column 25, line 46 to column 27, line 34. When Figure 14 is corrected to overcome the drawing objection above, corresponding changes should be made to the specification.
Appropriate correction is required.
Election/Restriction
Restriction to one of two inventions is required under 35 U.S.C. 121 as discussed below. In a reissue application where a restriction requirement is made, the original patent claims are held to be constructively elected. The claims that are not directed to the elected invention are withdrawn from consideration. See MPEP 1450. In this case, claims 1-31 are constructively elected and claim 32 is withdrawn from consideration.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-31, drawn to a substrate holding device and its method of manufacturing and using, including a substrate holding device with a holding plate, a base plate, an array of supports, and an array of droplets of a heat absorbing material, classified in H01L21/6875.
II. Claim 32, drawn to an apparatus for processing or imaging a sample, comprising a source of radiation/energy; an exposing unit comprising a component to at least partially, temporally, or both influence at least part of the electromagnetic radiation charged particles, , classified in H01L21/67109.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombination and combination, respectively.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention II can include any substrate holding device configured to hold a sample, not necessarily one having the details of Invention I such as an array of droplets of heat absorbing material. The subcombination has separate utility such as a substrate holding device for holding a sample in a different processing apparatus not necessarily having a component configured to partially or temporally influence the charged particles or provide a cooling arrangement as required in Invention II.
Examiner has required restriction between combination and subcombination inventions. Where Applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and
the inventions require a different field of search.
Claim Rejections - 35 USC § 251
Claims 1-31 are rejected under 35 U.S.C. 251 because there is no error in the claims. Original, unamended claims 1-31, which have been constructively elected in this reissue application, do not contain an error to be corrected by reissue. See 37 CFR 1.175 and MPEP 1414 and 1450.
Reissue Declaration
Examiner acknowledges that the reissue declaration filed on April 6, 2020 was signed by the assignee of the entire interest. However, Examiner objects to the declaration because in a reissue application that presents broader claims, a declaration signed by the assignee should state that the application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest. Specifically, the box on page 2 of the declaration next to “The application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest” has not been checked.
Allowable Subject Matter
Claims 1-31
The prior art does not specifically disclose or fairly teach a substrate holding device, or a method for manufacturing a substrate holding device, comprising the combination of all of the elements, steps, and limitations recited in claims 1-31 (including all of the limitations of any respective parent claims), particularly including:
an array of droplets of a heat absorbing material, which droplets are arranged in the gap between the holding plate and the base plate, wherein the droplets are arranged spaced apart from the supports and from other droplets of the array of droplets, and wherein the droplets are arranged to contact both the base plate and the holding plate.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Maehara teaches, among other things, a substrate holding device that holds substrate 2 comprising a base 11, protrusions 13, liquid 12, and heat storage structures 14 (Figures 1A-B; paragraphs [0018]-[0026]).
Kruit teaches, among other things, a substrate holding device that holds substrate 1 comprising a frame 12 and a heat absorbing emulsion 10 (Figures 3-5; paragraphs [0040]-[0042]).
Nakiboglu teaches, among other things, a heat buffer 110 comprising heat transfer member 111, fins 112, a cover plate 115, and phase change material 113 (Figure 6; column 11, lines 21-62).
Conclusion
Although the original patent claims 1-31 contain allowable subject matter, no error other than the failure to present the non-elected claims is being corrected in the present reissue application. A proper response to the rejection under 35 U.S.C. 251 must include (A) a request to If no divisional reissue application is filed for the non-elected claims, no reissue patent will issue because no error in the original patent is being corrected in the present reissue application. See MPEP 1450.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.


Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991